977 So.2d 700 (2008)
Major Battle MILLS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-179.
District Court of Appeal of Florida, Fifth District.
March 18, 2008.
James S. Purdy, Public Defender, and Thomas J. Lukashow, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Smith v. State, 771 So.2d 1189 (Fla. 5th DCA 2000).
ORFINGER, MONACO and TORPY, JJ., concur.